 
Exhibit 10.11
 
FINANCIAL ADVISORY AGREEMENT
 
THIS FINANCIAL ADVISORY AGREEMENT (“Agreement”) is made and entered into on the
5th of September 2006, by and between HFG International, Limited, a Hong Kong
corporation (“HFG”), and Shenzhen Ritar Power Co., Ltd, a company organized
under the laws of The People’s Republic of China (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to engage HFG to provide certain financial advisory
and consulting services as specifically enumerated below commencing as of the
date hereof related to the Financing, the Restructuring, the Going Public
Transaction and the Post-Transaction Period (each as hereinafter defined), and
HFG is willing to be so engaged;
 
NOW, THEREFORE, for and in consideration of the covenants set forth herein and
the mutual benefits to be gained by the parties hereto, and other good and
valuable consideration, the receipt and adequacy of which are now and forever
acknowledged and confessed, the parties hereto hereby agree and intend to be
legally bound as follows:
 
1. Retention. As of the date hereof, the Company hereby retains and HFG hereby
agrees to be retained as the Company’s exclusive financial advisor during the
term of this Agreement. The Company acknowledges that HFG shall have the right
to engage third parties to assist it in its efforts to satisfy its obligations
hereunder. In its capacity as a financial advisor to the Company, HFG will:
 

 
A.
Restructuring, Going Public Transaction and Financing.

 
(i) consult on the implementation of a restructuring plan (the “Restructuring”)
resulting in an organizational structure that will allow the Company to complete
the Going Public Transaction;
 
assist the Company in evaluating the manner of effecting a going public
transaction (a “Going Public Transaction”) with a public shell corporation
domiciled in the United States of America and quoted on the “OTC BB” (“Pubco”)
resulting in HFG, its affiliates and the minority shareholders of the public
shell corporation retaining control of 9% of all the issued and outstanding
stock of Pubco following consummation of both the Financing and the Going Public
Transaction. The Company acknowledges that it has presented HFG with financial
projections for the 12 month “trailing” period ending September 30, 2006 (the
“2005/2006 Projections”) indicating that the Company will report net income,
with actual reported net income for this period being referred to herein as
(“2005/2006 ARNI”), of at least $3.5 million USD (the “2005/2006 Projected NI”).
If the Company fails to satisfy the 2005/2006 Projected NI, to be reported to
HFG on or before November 15, 2006, HFG shall have the right, upon delivery of
written notice to the Company to be delivered in 5 days after the Company
reports 2005/2006ARNI to HFG, to terminate this Agreement and the Financing
Agreement attached hereto as Exhibit “A” or renegotiate their respective terms.
If it is HFG’s desire to renegotiate the terms of the Going Public and Financing
Transactions, such negotiations will terminate 15 days after the date the notice
requesting a renegotiation is delivered to the Company, and in the event that
new terms are not agreed upon within said 15 day period this Agreement shall be
deemed terminated, unless the 15 day period is extended by the Company and HFG;
and
 
FINANCIAL ADVISORY AGREEMENT
Page 1

--------------------------------------------------------------------------------


 
(ii) assist the Company in a capital raising transaction (a “Financing”) as
permitted by applicable law and in accordance with the terms of that certain
Financing Agreement (the “Financing Agreement”) attached hereto as Exhibit “A”.
 

 
B.
Post Transaction Period

 
Upon consummation of the Going Public Transaction, HFG agrees to:
 
(i) coordinate and supervise a training program for the purpose of facilitating
new management’s operation of the public company;
 
(ii) if necessary, consult on the preparation of an information statement to be
filed with the SEC to change Pubco’s name and to in turn assist in obtaining a
new CUSIP number and stock symbol for Pubco;
 
(iii) consult on the development and implementation of Pubco’s investor
relations efforts, which shall include (a) a program for communicating with
brokerage professionals, investment bankers and market makers; (b) a complete
investor relations strategy to be implemented in English and Chinese; and (c)
the preparation and dissemination of press releases (the Company agrees that all
costs and expenses charged by investor relations and press relations firms
introduced by HFG and engaged by Pubco will be the sole responsibility of
Pubco);
 
(iv) provide assistance and guidance in the preparation and assembly of
application materials for the listing of Pubco’s common stock on a national
exchange or quotation medium that may include, but shall not necessarily be
limited to, the American Stock Exchange or the NASDAQ Stock Market;
 
(v) act as Pubco’s exclusive advisor on all financing efforts for a period of 24
months following the closing of the Going Public Transaction; and
 
(vi) provide Pubco with such additional financial advisory services as may be
reasonably requested, to the extent HFG has the expertise or legal right to
render such services.
 
2. Authorization. Subject to the terms and conditions of this Agreement, the
Company hereby appoints HFG to act on a best efforts basis as its consultant
during the Authorization Period (as hereinafter defined). HFG hereby accepts
such appoint, with it being expressly acknowledged that HFG is acting in the
capacity of independent contractor and not as an agent of either the Company,
affiliates of the Company resulting from the Restructuring, or Pubco.
 
FINANCIAL ADVISORY AGREEMENT
Page 2

--------------------------------------------------------------------------------


 
In addition, except in the event of an act constituting either willful
misconduct or gross negligence on the part of HFG, the Company agrees that it
will not hold HFG responsible in the event that either the Restructuring, the
Financing or the Going Public Transaction is not consummated, nor shall it hold
HFG liable for any damages suffered by the Company as a result of the Company’s
inability to consummate either the Restructuring, the Financing or the Going
Public Transaction. However, in the event HFG commits an act constituting either
willful misconduct or gross negligence which makes it impossible to complete
either the Financing or the Going Public Transaction, HFG shall indemnify the
Company against all costs, including legal, accounting and other fees and
expenses, arising from the Company’s efforts to complete the Financing and the
Going Public Transaction. It is expressly acknowledged by the Company that HFG
shall not render legal or accounting advice in connection with the services to
be provided herein. HFG shall have the right to recommend the legal and
accounting professionals for the transactions contemplated herein.
 
3. Authorization Period. Except as otherwise provided for herein, HFG’s
engagement hereunder shall become effective on the date hereof (the “Effective
Date”) and will automatically terminate (the “Termination Date”) on the first to
occur of either of the following: (a) either party exercises their right of
termination under Section 5. hereof, (b) the Company’s breach of its covenants
herein or (c) Pubco’s listing on a national stock exchange or a quotation
medium. This Agreement may be extended beyond the Termination Date if both
parties mutually agree in writing. Except as to certain obligations of the
Company under Section 4. hereof, this Agreement shall also terminate immediately
upon the mutual decision of the parties not to move forward with the
Restructuring, the Financing or the Going Public Transaction.
 
4. Fees and Expenses. Immediately upon the commencement of HFG’s due diligence
investigation of the Company, the Company shall deliver to HFG via wire
transferred funds the non-refundable amount of US $15,000. Upon completion of
the Company’s business plan, the Company shall deliver to HFG via wire
transferred funds the non-refundable amount of US$15,000. Simultaneous with the
closing of the Going Public Transaction, the Company shall pay to HFG a fee of
US $450,000 (the “Fee”), via wire transferred funds.
 
In addition, the Company shall reimburse HFG for all documented travel and
lodging expenses incurred by HFG personnel during the term of this Agreement.
Reimbursement is to be made within 10 days of receipt of a written request for
reimbursement submitted to the Company.
 
5. Due Diligence and Auditabilty. HFG shall have the right to perform a due
diligence investigation of the Company that demonstrates to HFG’s sole
satisfaction that the Company is a suitable candidate for the Going Public
Transaction, which due diligence investigation shall include consultation with
the Company’s independent audit firm regarding the auditablity of the Company in
accordance with US GAAP. HFG shall have the right to terminate this Agreement in
the event it determines that there exists a material and non-curable due
diligence matter. The Company shall also have the right to perform a due
diligence investigation of the public company.
 
FINANCIAL ADVISORY AGREEMENT
Page 3

--------------------------------------------------------------------------------


 
6. Representations and Covenants. The Company covenants and agrees that it will
ensure that simultaneous with the closing of the Going Public Transaction, Pubco
will file a registration statement on appropriate form with the SEC to register
the HFG’s or its affiliates' holdings in Pubco (the “HFG Shares”) under Section
5 of the Securities Act of 1933 (the “Act”) for purposes of resale. The
registration statement shall remain current until such time as the HFG Shares
may be eligible for resale under Rule 144(k) of the Act.
 
7. Indemnification. The parties hereto shall indemnify each other to the extent
provided for in this paragraph. Except as a result of an act of gross negligence
or willful misconduct on the part of a party hereto, no party shall be liable to
another party, or its officers, directors, employees, shareholders or
affiliates, for any damages sustained as a result of an act or omission taken or
made under this Agreement. In those cases where gross negligence or willful
misconduct of a party is alleged and proven, the non-damaged party agrees to
defend, indemnify and hold the damaged party harmless from and against any and
all reasonable costs, expenses and liabilities suffered or sustained as a result
of the act of gross negligence or willful misconduct
 
8. Governing Law. This Agreement shall be governed by the laws of the Peoples
Republic of China and any dispute arising hereunder shall be submitted for
binding arbitration to the China Foreign Trade Commission Arbitration Committee
in Shanghai.
 
It is understood that this Agreement will be prepared and executed in both the
English and Chinese languages, with both versions having legal efficacy. If a
dispute arises as to the interpretation of a particular provision of this
Agreement because of differences between the Chinese and English languages, the
dispute shall be resolved in accordance with the provisions of the preceding
paragraph of this Section 8.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
HFG:
 
HFG International, Limited
 


 
By:  /s/ Timothy P. Halter                                               
Timothy P. Halter,
Its: Chairman and CEO
 
 
FINANCIAL ADVISORY AGREEMENT
Page 4

--------------------------------------------------------------------------------


 
The Company:
 
Shenzhen Ritar Power Co., Ltd
 


 
By: /s/ Hu Jiada                                     
Name:Hu Jiada
Its: Chairman
 
 
 
 
FINANCIAL ADVISORY AGREEMENT
Page 5

--------------------------------------------------------------------------------


 